OFFICIAL. NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

             OFFICIAL BUSINESS
                                                                                r/TK3H!S«3Seg

            STATE OF TEXAS
                                                                            PITNEV BOWES
            PENALTY FOR
                                                           02 1R            $ 00.40s
3/18/2015   PRIVATE USE                                    0006557458       MAR 20 2015-
HARPER, DARRELL        Tr. Ct. No. D                     c-j*fAILED FROM WR^7^,402-47
On this day, the application for 11 07 Writ of Habeas Corpus has been received
and presented to the Court.
                                                                    Abel Acosta, Clert;

                              DARRELL HARPER
                                       TDC# 1957729
                                                                      _fc ,v


                                                                                 ^»8 *